Exhibit 10.2

RESTRICTED STOCK UNIT AWARD AGREEMENT

(2013 Performance-Based Award – Insurance Results)

This Agreement (“Agreement”) is made this <Grant Date> by and between
<Participant Name> (“Participant”) and The Progressive Corporation (the
“Company”).

1. Definitions. Unless otherwise defined in this Agreement, each capitalized
term in this Agreement shall have the meaning given to it in The Progressive
Corporation 2010 Equity Incentive Plan, as amended (collectively, the “Plan”).
It is understood that references herein to any performance results of the
Company mean the applicable operating results of the Subsidiaries and Affiliate
of the Company.

2. Award of Restricted Stock Units. The Company grants to Participant an award
(the “Award”) of performance-based restricted stock units (“Restricted Stock
Units” or “Units”), pursuant and subject to the Plan. The Award is based on an
initial award value of <# of Units> Units (the “Initial Award Value”). The
number of Restricted Stock Units that are ultimately earned pursuant to the
Award (if any) will be determined based on the Initial Award Value and the
procedures and calculations set forth in this Agreement. Under the calculations
set forth below, the maximum potential Award is a number of Units equal to two
and one-half (2.5) times the Initial Award Value (the “Maximum Award Value”).

3. Condition to Participant’s Rights under this Agreement. This Agreement shall
not become effective, and Participant shall have no rights with respect to the
Award or any Restricted Stock Units, unless and until Participant has fully
executed this Agreement and delivered it to the Company. In the Company’s sole
discretion, such execution and delivery may be accomplished through electronic
means.

4. Restrictions; Vesting. Subject to the terms and conditions of the Plan and
this Agreement, Participant’s rights in and to Restricted Stock Units shall
vest, if at all, as follows:

a. Growth Evaluation Period. The “Growth Evaluation Period” shall be the
three-year period comprised of the years 2013, 2014 and 2015.

b. Certification. The Award shall vest (if at all) only if, to the extent, and
when the Compensation Committee of the Board of Directors (the “Committee”)
certifies:

i. the extent to which the Company’s performance results have satisfied the
performance criteria set forth in both Subparagraphs c. and d. below; and

ii. the corresponding number of Restricted Stock Units (if any) that have vested
as a result of such performance.

Such certification shall occur as soon as practicable after the end of the
Growth Evaluation Period, but in any event must occur (if at all) on or before
January 31, 2018 (the “Expiration Date”). If the Committee certifies the vesting
of a number of Units that is less than the Maximum Award Value, then with
respect to all other Units that could have been earned under this Agreement, the
Award will terminate and be forfeited automatically.

c. Profitability Requirement. The Award shall not vest unless the Company has
achieved a combined ratio of 96 or less, determined in accordance with GAAP, for
the twelve

 

- 1 -



--------------------------------------------------------------------------------

(12) consecutive fiscal months immediately preceding the date of the
certification described in Subparagraph b. above (the “Profitability
Requirement”).

d. Number of Units Vesting. Provided that the Profitability Requirement has been
satisfied, the number of Restricted Stock Units (if any) that vest in connection
with the Award will be determined as follows:

i. The Company’s compounded annual rate of growth in “Written Premiums” (defined
below) for the Growth Evaluation Period for the Company’s Private Passenger Auto
and Commercial Auto businesses (“Company Growth Rate”) will be compared to the
compounded annual rate of growth of the Private Passenger Auto and Commercial
Auto markets as a whole for the Growth Evaluation Period (“Market Growth Rate”),
in each case determined as provided below. If the Company Growth Rate exceeds
the Market Growth Rate, the applicable calculation required by the following
table will determine the number of Restricted Stock Units vesting:

 

Performance vs. Market

  

Determination of the Number of Units Vesting

If the Company Growth Rate exceeds the Market Growth Rate by 3.5 percentage
points or more    Initial Award Value x 2.50 (i.e., the Maximum Award Value) If
the Company Growth Rate exceeds the Market Growth Rate by more than 3 but less
than 3.5 percentage points   

Initial Award Value x (2.00 + (Company Growth Rate-Market Growth Rate-3.00))

Example:

Company Growth Rate = 6.0%; Market Growth Rate = 2.7%; Number of Units vesting
will equal Initial Award Value x (2.00 + (6.0 – 2.7 – 3.00)) = Initial Award
Value x 2.3

If the Company Growth Rate exceeds the Market Growth Rate by more than 2 but
less than 3 percentage points   

Initial Award Value x (1.00 + (Company Growth Rate – Market Growth Rate – 2.00))

Example:

Company Growth Rate = 2.50%; Market Growth Rate = 0.10%; Number of Units vesting
will equal Initial Award Value x (1.00 + (2.50 - 0.10 - 2.00)) = Initial Award
Value x 1.40

If the Company Growth Rate exceeds the Market Growth Rate by exactly 2
percentage points    Initial Award Value If the Company Growth Rate exceeds the
Market Growth Rate by less than 2 percentage points   

Initial Award Value x ((Company Growth Rate – Market Growth Rate) / 2.00)

Example:

Company Growth Rate = 2.50%; Market Growth Rate = 1.10%; Number of Units vesting
will equal Initial Award Value x ((2.50 – 1.10) / 2.00) = Initial Award Value x
0.70

ii. If the Company Growth Rate is equal to or less than the Market Growth Rate,
or if the Profitability Requirement has not been satisfied with respect to the
Award prior to the Expiration Date, none of the Award shall vest, and the Award
shall be forfeited in its entirety.

iii. For purposes of these determinations:

 

- 2 -



--------------------------------------------------------------------------------

A. Subject to the provisions of Subparagraphs B., C. and D. below:

1. “Written Premiums” shall mean premiums written directly during the applicable
time period for the specified types of business, without taking into account
reinsurance;

2. The Company Growth Rate will be the compounded annual rate of growth in
Written Premiums during the Growth Evaluation Period, determined by comparing
(a) the annual aggregate Written Premiums of the Company in its Private
Passenger Auto and Commercial Auto businesses for 2015, as reported by A.M Best
in its annual report currently known as the “A2 Report,” with (b) such Written
Premiums of the Company for 2012 as reported in A.M. Best’s A2 Report; and

3. The Market Growth Rate will be the compounded annual rate of growth in
Written Premiums during the Growth Evaluation Period, determined by comparing
(a) the aggregate Written Premiums of the U.S. Private Passenger Auto market and
the Commercial Auto market for 2015, as reported in A.M. Best’s A2 Report, with
(b) such Written Premiums for 2012 as reported in A.M. Best’s A2 Report, but
excluding (in each case) the applicable Written Premiums of the Company;

B. If 2015 is a 53-week year under the Company’s fiscal calendar, then in
determining the Company Growth Rate as set forth in Subparagraph A. above, the
aggregate Written Premiums for such year will be reduced by an amount equal to
twenty percent (20%) of the Written Premiums of the Company in fiscal December
2015 in its Private Passenger Auto and Commercial Auto businesses, as determined
from the Company’s records;

C. In making the calculations required under this Agreement, the Company Growth
Rate and the Market Growth Rate shall each be rounded to the nearest thousandth
of a whole percentage point and (if applicable) the number of Restricted Stock
Units vesting shall be rounded to the nearest thousandth of a whole Unit (or, in
each case, as otherwise reasonably determined by the Company); and

D. In the event that A.M. Best ceases to publish the A2 Report, or modifies the
A2 Report in such a way as to render the comparisons required by this Agreement
to be not meaningful, in the Committee’s sole judgment, the determinations
required above shall be made using such comparable Company and industrywide data
as may be then available from A.M. Best in any successor or replacement report
or publication, or such comparable data as may be available from another
nationally recognized provider of insurance industry data, in each case as the
Committee may approve in its sole discretion.

e. Committee Discretion. Notwithstanding anything to the contrary contained in
this Agreement, at or prior to the time of vesting, the Committee, in its sole
discretion, may reduce the number of Restricted Stock Units that otherwise would
vest according to this Agreement, or eliminate the Award in full. The Committee,
in its sole discretion, may treat individual participants differently for these
purposes. Any such determination by the Committee

 

- 3 -



--------------------------------------------------------------------------------

shall be final and binding on Participant. Under no circumstances shall the
Committee have discretion to increase the award to any Participant in excess of
the number of Units that would have been awarded at vesting based on this
Paragraph 4 (excluding adjustments required by Section 3(c) of the Plan).

The Award shall vest in accordance with and subject to the foregoing except to
the extent that, prior to the Committee’s certification of the Award, the Award
has been forfeited under the terms and conditions of the Plan or this Agreement.

5. Expiration of Award. Notwithstanding anything to the contrary in this
Agreement, if Participant’s rights in and to the Award have not vested in
accordance with Paragraph 4 of this Agreement on or before the Expiration Date,
this Award shall expire at 11:59 p.m. on the Expiration Date. Upon such
expiration, the Award shall terminate automatically, and Participant shall have
no further rights with respect to the Award.

6. Dividend Equivalents. Subject to this Paragraph 6, Participant shall be
credited with Dividend Equivalents with respect to the outstanding Award prior
to the applicable vesting date. All Dividend Equivalents so credited will be
deemed to be reinvested in Restricted Stock Units on the date that the
applicable dividend or distribution is made to the Company’s shareholders, based
on the Initial Award Value and any Units resulting from prior reinvestments of
Dividend Equivalents, in the number of Units determined by dividing the value of
the Dividend Equivalents by the Fair Market Value of the Company’s Stock on such
date (rounded to the nearest thousandth of a whole Unit or as otherwise
reasonably determined by the Company); provided, however, that if Dividend
Equivalents cannot be reinvested in Units due to the operation of Section 3(a)
of the Plan, such Dividend Equivalents will be credited to Participant as a cash
value based on the Initial Award Value and any Units resulting from prior
reinvestments of Dividend Equivalents, which cash value shall be held by the
Company (without interest) subject to this Agreement. The Units and, if
applicable, cash value resulting from the reinvestment of such Dividend
Equivalents shall be subject to the same terms and conditions, and shall vest or
be forfeited (as applicable) at the same time, upon the same conditions, and in
the same proportion, as the Initial Award Value set forth in this Award.

7. Units Non-Transferable. No Restricted Stock Units (and no Dividend
Equivalents credited hereunder) shall be transferable by Participant other than
by will or by the laws of descent and distribution, and then only in accordance
with the Plan. In the event any Award is transferred or assigned pursuant to a
court order, such transfer or assignment shall be without liability to the
Company, and the Company shall have the right to offset against such Award any
expenses (including attorneys’ fees) incurred by the Company in connection with
such transfer or assignment.

8. Deferral of Award. If Participant is eligible, and has made the appropriate
election, to defer the Award into The Progressive Corporation Executive Deferred
Compensation Plan (the “Deferral Plan”), at the time of vesting, the Restricted
Stock Units that would otherwise vest under this Agreement shall be considered
to be deferred pursuant to the Deferral Plan, subject to and in accordance with
the terms and conditions of the Deferral Plan and any related deferral
agreement.

9. Termination of Employment. Except as otherwise provided in the Plan or in
this Paragraph 9, or as determined by the Committee, if Participant’s employment
with the Company is terminated for any reason other than death or Qualified
Retirement, the Award and all Restricted Stock Units held by Participant that
are unvested or subject to restriction at the time of such termination shall be
forfeited automatically. In the event that any such termination of employment
occurs, for any reason other than for Cause, after the end of the Growth
Evaluation Period but prior to the “first opportunity to

 

- 4 -



--------------------------------------------------------------------------------

certify results” (defined below), the Award shall not be forfeited at the time
of Participant’s termination, and:

 

  a. if the termination is a result of Participant’s death before his or her
Qualified Eligibility Retirement Date, the provisions of Section 6(b)(v) of the
Plan will continue to apply to the Award;

 

  b. if Participant has not satisfied the requirements for a Qualified
Retirement at the time of termination, Participant shall be eligible to
participate in the vesting of Restricted Stock Units under this Agreement only
to the extent certified by the Committee at the time of such first opportunity
to certify results, but if certification does not occur upon such first
opportunity to certify results, the Award shall be forfeited automatically; or

 

  c. if Participant has satisfied the requirements for a Qualified Retirement at
the time of termination (including a termination resulting from death on or
after the Participant’s Qualified Eligibility Retirement Date), Participant
shall be eligible to participate in the vesting of Restricted Stock Units under
this Agreement only to the extent certified by the Committee at the time of such
first opportunity to certify results, but if certification does not occur upon
such first opportunity to certify results, then pursuant to Section 10 of the
Plan, fifty percent (50%) of such Award shall remain in effect and fifty percent
(50%) of the Award shall be forfeited (or in certain cases, if the applicable
requirements are satisfied, all of such Award shall remain in effect), and the
portion that remains in effect shall thereafter vest, if at all, in accordance
with this Agreement, but subject at all times to Section 10 of the Plan;

provided, however, in any case, that if the Committee determines that
Participant is engaging in, or has engaged in, a Disqualifying Activity and that
Disqualifying Activity occurred prior to the vesting of the Award, the Award and
all applicable Restricted Stock Units that are then unvested or subject to
restriction shall be forfeited or deemed to be forfeited automatically as of the
Disqualification Date determined by the Committee and, if the vesting has
already occurred, the provisions of Section 10(d)(ii) of the Plan will apply
(without regard to whether a Qualified Retirement has occurred). Any
determination by the Committee that the Participant is engaging in, or has
engaged in, any Disqualifying Activity, and of the Disqualification Date, shall
be final and conclusive on Participant.

For purposes of this Paragraph 9, the phrase “first opportunity to certify
results” means the date which is the earlier to occur of: (i) the last day of
the calendar month immediately following the month in which A.M. Best publishes
the A2 Report (or, if applicable, the calendar month immediately following the
month in which the successor or replacement report or data described in
Subparagraph 4.d.iii.D. above is published) for the third year of the Growth
Evaluation Period, or (ii) a meeting of the Compensation Committee is held at
which such report or data is reviewed (whether or not a certification occurs) or
a written action is executed by the Committee in lieu of such a meeting.

10. Distribution at Vesting. Subject to the provisions of the Plan and this
Agreement, upon vesting of all or part of the Award, the Company shall
distribute to Participant one share of the Company’s Stock in exchange for each
such vested Restricted Stock Unit, and the remaining Restricted Stock Units (if
any) shall be cancelled. Unless determined otherwise by the Company at any time
prior to the applicable distribution, each fractional Restricted Stock Unit
shall vest and be settled in an equal fraction of a share of the Company’s
Stock.

11. Taxes. No later than the date as of which an amount relating to the Award
first becomes taxable, Participant shall pay to the Company, or make
arrangements satisfactory to the Committee

 

- 5 -



--------------------------------------------------------------------------------

regarding the payment of, any federal, state and local taxes and other items of
any kind required by law to be withheld with respect to such amount. The
obligations of the Company under the Plan shall be conditional on such payment
or arrangements and the Company and its Subsidiaries and Affiliate, to the
extent permitted by law, shall have the right to deduct any such taxes from any
payment of any kind otherwise due to Participant. At vesting, Restricted Stock
Units awarded under this Agreement will be valued at the Fair Market Value of
the Company’s Stock on such date.

Participant must satisfy the minimum statutory tax withholding obligations
resulting from the vesting of Restricted Stock Units (“Minimum Withholding
Obligations”) either (a) by surrendering to the Company Restricted Stock Units
that are then vesting with a value sufficient to satisfy the Minimum Withholding
Obligations, or (b) by paying to the Company the appropriate amount in cash or,
if acceptable to the Company, by check or other instrument. Unless Participant
advises the Company of his or her election to use an alternative payment method,
Participant shall be deemed to have elected to surrender to the Company
Restricted Stock Units that are then vesting with a value sufficient to satisfy
the Minimum Withholding Obligations. If Participant requests that the Company
withhold taxes in addition to the Minimum Withholding Obligations, such
additional withholding must be satisfied by Participant either (x) by paying to
the Company the appropriate amount in cash or, if acceptable to the Company, by
check or other instrument, or (y) provided that Participant has obtained the
approval of either the Company or the Committee (as required under rules adopted
by the Committee) prior to the date of vesting, by surrendering unrestricted
shares of the Company’s Stock that are not being distributed to Participant as a
result of the vesting event and that have then been owned by Participant in
unrestricted form for more than six (6) months.

Under no circumstances will Participant be entitled to satisfy any such
additional withholding by surrendering Restricted Stock Units, shares of the
Company’s Stock that are being distributed to Participant as a result of the
vesting event, or other shares of Stock that have then been owned by Participant
in unrestricted form for six (6) months or less. In addition, under no
circumstances will Participant be entitled to satisfy any Minimum Withholding
Obligations or additional withholding by surrendering Restricted Stock Units
that are not then vesting or any Restricted Stock Units that Participant has
elected to defer under Paragraph 8 above. All payments, surrenders of Units or
shares, elections or requests for approval must be made by Participant in
accordance with such procedures as may be adopted by the Company in connection
therewith, and subject to such rules as have been or may be adopted by the
Committee.

12. Non-Solicitation. In consideration of the Award made to Participant under
this Agreement, for a period of twelve (12) months immediately following
Participant’s “Separation Date” (defined below), Participant shall not directly
or indirectly recruit or solicit for hire, or hire, or assist in any manner in
the recruitment, solicitation for hire or hiring, of any employee or officer of
the Company or any of its Subsidiaries, or in any way induce any such employee
or officer to terminate his or her employment with the Company or any of its
Subsidiaries. For purposes of this Paragraph, “Separation Date” means the date
on which Participant’s employment with the Company or its Subsidiaries is
terminated for any reason.

13. Recoupment. If the Securities and Exchange Commission adopts final rules
under Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection
Act that require, as a condition to the Company’s continued listing on a
national securities exchange, that the Company develop and implement a policy
requiring the recovery of erroneously awarded compensation, and such regulations
are applicable to Participant and the Award granted pursuant to this Agreement,
then the following shall apply:

 

- 6 -



--------------------------------------------------------------------------------

In the event that the Company is required to prepare a restatement of one or
more of its financial statements due to the material noncompliance of the
Company with any financial reporting requirement under the federal securities
laws, the Company will be entitled to recover from Participant, and Participant
will promptly upon written demand return to the Company (whether or not
Participant remains an employee of the Company at the time of such restatement
or thereafter), the amount of any Award granted hereunder that (i) was paid or
distributed to Participant (or any assignee or transferee permitted under
Paragraph 7 above) during the three year period preceding the date on which the
Company is required to prepare such restatement, and (ii) is in excess of what
would have been paid or distributed to Participant (or any such assignee or
transferee) under the restatement, or such other amount as may be required by
the rules of the Securities and Exchange Commission or, if applicable, the New
York Stock Exchange.

The provisions of this Paragraph 13 are in addition to the rights of the Company
as set forth in Section 14(h) of the Plan.

14. Entire Agreement. This Agreement constitutes the entire agreement between
the parties and supersedes and cancels any other agreement, representation or
communication, whether oral or in writing, between the parties relating to the
Award, provided that the Agreement shall be at all times subject to the Plan.

15. Amendment. The Committee, in its sole discretion, may amend the terms of
this Award, but no such amendment shall be made that would impair the rights of
Participant, without Participant’s consent.

16. Acknowledgments. Participant: (a) acknowledges receiving a copy of the Plan
Description relating to the Plan, and represents that he or she is familiar with
all of the material provisions of the Plan, as set forth in such Plan
Description; (b) accepts this Agreement and the Award subject to all provisions
of the Plan and this Agreement; and (c) agrees to accept as binding, conclusive
and final all decisions and interpretations of the Committee relating to the
Plan, this Agreement or the Award.

Participant evidences his or her agreement with the terms and conditions of this
Agreement, and his or her intention to be bound by this Agreement, by
electronically accepting the Award pursuant to the procedures adopted by the
Company. Upon such acceptance by Participant, this Agreement will be immediately
binding and enforceable against Participant and the Company.

 

THE PROGRESSIVE CORPORATION By:  

/s/ Charles E. Jarrett

  Vice President & Secretary

 

- 7 -